On Motion for Rehearing.
Appellant urges the controlling effect of Kirschbaum v. Walling, 316 U.S. 517, 62 S.Ct. 1116, 86 L.Ed. 1638, but we see a clear distinction between that case and the instant facts. In the decision just cited, the buildings involved were structures known to the trade as “loft buildings,” in which practically all of the tenants were engaged in the manufacture of goods for commerce. That appeal dealt with employees engaged in an occupation necessary for production for commerce, whereas, there is no production involved in the cas.e at bar.
 Moreover, the rule has been lately announced that an employe claiming benefit of the Fair Labor Standards Act must show what part of his overtime work was performed in interstate commerce; and as to this, plaintiff adduced no testimony. In White Motor Co. v. Littleton, 5 Cir., 124 F.2d 92, 94, Judge Hutcheson, discussing the judgment before the Circuit Court, said: “* * * I think it clear that it must be reversed, because of the complete failure of the proof to show how much of the work done by the plaintiff was in interstate and how much was in intrastate commerce. There was some testimony that some of the plaintiffs did some work in ‘commerce.’ But it is clear that by far the greater part of the work done by them was not. An employee doing work both in inter- and in intra-state commerce must point out, with sufficient definiteness to rest a finding on what part of his work was in interstate and what part in intrastate commerce. * * *”
See, also, Super-Cold Southwest Co. v. McBride, 5 Cir., 124 F.2d 90; Jax Beer Co. v. Redfern, 5 Cir., 124 F.2d 172; Camfield v. West Texas Utilities Co., D.C., 44 F.Supp. 847.
Appellant’s motion for rehearing is overruled.